         Case 1:21-cr-00128-RC Document 17 Filed 03/08/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

                                                           21 cr 128 - (02) (RC)
       V.


MICHAEL POPE

       Defendant.

                                              ORDER

                    MODIFYING MICHAEL POPE'S CONDITIONS OF RELEASE

       As discussed on the record during the March 5, 2021 status hearing, it is hereby

ORDERED that the Order Setting Conditions of Release as to Michael Pope, ECF No. 10, is

modified as follows: Michael Pope's restriction on travel outside the District of Idaho is

modified as follows: his current restriction limiting his travel to the State of Idaho without prior

notice to PSA (par. 7.f.) is expanded to further allow him to travel within a 100 mile radius of his

residence without prior notice to PSA. All other conditions set forth in the Order Setting

Conditions of Release as to Michael Pope, ECF No. 10, shall remain in place.

       SO ORDERED.


Dated: March 8, 2021                                               R�=:
                                                                   United States District Judge
